NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ERIK REED,                                   )
a/k/a ERIK DAVID REED,                       )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-4268
                                             )
AUBREY MORESI,                               )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 12, 2018.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Allison M. Perry of Florida Appeals, P.A.,
Tampa, for Appellant.

Kim A. Hamill and Michael J. Lundy of Older,
Lundy & Alvarez, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.